Citation Nr: 0515484	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  03-01 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left 
hemidiaphragm paralysis.  

2.  Whether new and material evidence was submitted to reopen 
a claim of entitlement to service connection for bronchitis.

3.  Entitlement to service connection for emphysema.

4.  Entitlement to service connection for coronary artery 
disease, status post myocardial infarction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from August 29, 
1973, to November 1, 1973.

In a November 1973 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, denied entitlement to service connection for left 
diaphragm paralysis.  Because the veteran did not appeal that 
decision, it became final.  In March 1985, the Board of 
Veterans' Appeals (hereinafter referred to as the Board) 
denied entitlement to service connection for left 
hemidiaphragm paralysis.  

This appeal arises from a September 2002 rating decision of 
the Huntington, West Virginia, RO that determined that new 
and material evidence had not been submitted to reopen claims 
of entitlement to service connection for left diaphragm 
paralysis and for bronchitis.  In that decision, the RO also 
denied service connection for emphysema and for coronary 
artery disease status post myocardial infarction.  

The Board must address the issue of new and material 
evidence.  If sufficient new and material evidence has been 
submitted, the Board must reopen the claims of entitlement to 
service connection for left hemidiaphragm paralysis and for 
bronchitis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996), aff'd 8 Vet. App. 1 (1995).  

The issues of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for left hemidiaphragm paralysis and  entitlement 
to service connection for coronary artery disease, status 
post myocardial infarction, emphysema, and bronchitis (in a 
de novo basis) are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  In September 1983 the RO denied service connection for 
bronchitis and properly notified the veteran if this decision 
and his appellate rights

2.  Evidence received since the unappealed September 1983 RO 
decision is neither cumulative nor redundant and raises a 
reasonable possibility of substantiating the claims of 
entitlement to service connection for bronchitis and for left 
hemidiaphragm paralysis.  


CONCLUSIONS OF LAW

1.  The September 1983 RO rating decision, which denied 
service connection for bronchitis, is final.  38 U.S.C.A. 
§ 7104(b) (West 2002).

2.  New and material evidence has been received to warrant 
reopening the previously denied claim of entitlement to 
service connection for bronchitis and the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) redefines 
VA's obligation to assist and includes an enhanced duty to 
notify a claimant of information and evidence necessary to 
substantiate a claim for VA benefits.  VA shall inform the 
claimant and the claimant's representative of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this 
case, the veteran was provided a rating decision and a 
statement of the case.  The RO did not provide a VCAA notice 
letter.  Because the decision below is fully favorable to the 
veteran, however, the Board deems that VA has satisfied both 
its duty to notify and to assist the veteran.  Thus, 
adjudication of this appeal poses no risk of unfair prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

New and Material Evidence 

In November 1973, the RO denied claims of entitlement to 
service connection for bronchitis and for left hemidiaphragm 
paralysis.  The Board subsequently denied service connection 
for left hemidiaphragm paralysis in March 1985.  In February 
2002, the veteran applied to reopen these claims.  The RO 
received these applications subsequent to August 29, 2001, 
the effective date of the amended version of 38 C.F.R. 
§ 3.156(a), which deals with reopening claims.  Therefore, 
the amended provisions apply for reopening claims, as 
discussed below.  

The pertinent evidence of record at the time of the September 
1983 RO decision is summarized.  The service medical records 
(SMRs) reflect that the veteran underwent an enlistment 
examination in August 1973.  At that time, no respiratory 
disability was noted.  The lungs and chest were normal.  An 
August 1973 report of medical history questionnaire reflects 
that the veteran checked "no" to any relevant disorder such 
as dizziness or fainting spells, ear, nose, or throat 
trouble, chronic or frequent colds, sinusitis, hay fever, 
asthma, shortness of breath, pain or pressure in chest, 
chronic cough, or tuberculosis.  

On September 22, 1973, the veteran had difficulty breathing 
and sharp upper chest pains on exercise or at rest.  He 
reported similar pains since January 1972.  The impression 
was upper respiratory infection.  X-rays were ordered.  The 
report also notes that the veteran reported having been in a 
1969 auto accident wherein he broke the steering wheel with 
his chest.  The examiner stated, "Can see no pulmonary 
process which would account for ? diaph.  It is possible that 
the L diaph paralysis is 2º to the 1969 trauma."  An undated 
radiograph report notes elevation and paralysis of left 
hemidiaphragm with questionable splenomegally.  

An October 16, 1973, clinical record reflects that the 
veteran was admitted on September 22, 1973, with fever, chest 
pain, and dyspnea.  Upper respiratory infection cleared, 
although multiple complaints continued.  Fluoroscopy showed 
left hemidiaphragm paralysis.  Pulmonary function test was 
markedly abnormal with obstructive disease and decreased 
vital capacity.  The diagnosis was paralysis of the left 
hemidiaphragm.  

A separation examination report dated October 18, 1973, notes 
that the lungs and chest were normal but that the abdomen and 
viscera were abnormal.  A physician noted prolapse of the 
left hemidiaphragm.  On a report of medical history, the 
veteran checked "yes" to shortness of breath, and to 
chronic cough.  The physician reported a history of dyspnea 
on exertion for past 1-1/2 years with an intermittent cough and 
production of yellow sputum.  

An Army medical board proceedings report notes a final 
diagnosis of paralysis of the left hemidiaphragm, not line of 
duty, existed prior to entry, and not aggravated by active 
duty. 

In November 1973, the RO denied service connection for 
bronchitis.  At that time the RO determined that the evidence 
of record did not currently show the presence of bronchitis.  
The veteran was notified of the decision in November 1973 and 
he did not appeal.  This decision is final. 38 U.S.C.A. 
§ 7105.

Subsequently received were VA and private medical records 
showing treatment for several disorders in 1976 and 1981.  
The private medical records show he was seen for pulmonary 
complaints in February 1981.  A definitive diagnosis was not 
rendered.  Chest x-rays showed elevation of the left 
hemidiaphragm.   

In September 1983 the RO denies service connection for 
bronchitis.  At that time the RO determined that the veteran 
had not submitted new and material evidence. The veteran was 
notified of the decision in November 1973 and he did not 
appeal.  This decision is final.  38 U.S.C.A. § 7105.

With respect to a claim that has been finally disallowed, the 
law and regulations provide that if new and material evidence 
has been presented or secured, the claim may be reopened and 
the former disposition reviewed.  38 U.S.C.A. § 5108.  "New 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim."  
38 C.F.R. § 3.156(a) (effective August 29, 2001).

Subsequently received was an October 1983 private examination 
for a State disability determination.  At that time it was 
reported that the veteran worked in and around coal mines for 
seven years until 1973.  He had a ten-year history of 
shortness of breath.  The diagnoses were asthma, history of 
paralysis of the left hemidiaphragm probably secondary to 
trauma and chest pain, probably musculoskeletal.  Also 
received was a physical examination conducted in conjunction 
with the veteran's employment from January to June 1973.  An 
examination of the lungs and abdomen was normal.  Also 
received was a private medical report dated in September 
1984, which contains a diagnosis of chronic bronchitis since 
1973.  The veteran provided testimony at a hearing at the RO 
in March 1984.  Received in March 1984 was a private hospital 
report dated in August 1966.  The veteran was hospitalized 
for multiple lacerations and contusions, which occurred in an 
automobile accident. Chest x-rays showed a slight 
disproportion of elevation of the left hemidiaphragm.  The 
lungs were clear. 

Also received were private medical records dated through 
2001, which show treatment for chronic obstructive pulmonary 
disease.  

Analysis

The evidence received since the September 1983 rating 
decision includes private medical records which confirm the 
presence of chronic pulmonary disorder.  These records 
include a September 1984 private report which contains a 
diagnosis of chronic bronchitis since 1973.  The Board finds 
this evidence new and material in that this evidence confirms 
for the first time the presence of chronic bronchitis.  
Because the chief reason for the prior denial of the claim 
was that no diagnosis of bronchitis had been made, new 
evidence of such a diagnosis and perhaps of related 
diagnoses, would be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim, and would raise a reasonable possibility of 
substantiating the claim.  Thus, this evidence is new and 
material as contemplated by 38 C.F.R. § 3.156(a) (effective 
August 29, 2001) and provides a basis to reopen the claim of 
entitlement to service connection for bronchitis.  38 C.F.R. 
§ 5108.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for bronchitis is reopened.  
To this extent only, the claim is granted.  


REMAND

The evidence reflects that the veteran was hospitalized a 
private hospital in August 1966 for multiple lacerations and 
contusions which occurred in an automobile accident.  Chest 
x-rays showed a slight disproportion of elevation of the left 
hemidiaprhagm.  The lungs were clear.  At the time of the 
service entrance examination a chest x-ray showed no 
abnormality.  The veteran was seen at the dispensary on 
September 22, 1973 for difficulty breathing and sharp upper 
chest pains on exercise or at rest.  In-service x-rays showed 
elevation and paralysis of left hemidiaphragm.  Pulmonary 
function test showed obstructive disease and decreased vital 
capacity.  In view of these facts the Board finds that a 
specialized examination is warranted.  

Accordingly, this case is remanded to the AMC for the 
following action:

1.  A VA examination should be conducted 
by a pulmonary specialist to determine 
the nature, severity, and etiology of any 
lung disease and any disorder of the left 
hemidiaphragm.  The claims folder should 
be made available to the examiner for 
review in conjunction with the 
examination.  In addition to chest x- 
rays, any other tests and studies deemed 
necessary should be accomplished.  It is 
requested that the examiner obtain a 
detailed preservice and inservice 
clinical history. 

Following the examination the examiner is 
requested to render an opinion as to 
whether it is as likely as not that any 
lung disorder and/or any disability of 
the left hemidiaphragm originated during 
he veteran's period of service?  

If the examiner determines that the 
paralysis of the left hemidiaphragm 
and/or lung disease pre-existed the 
veteran's entry into active duty, the 
examiner is requested to render an 
opinion as to whether it is as likely as 
not that any preservice disability of the 
left hemidiaphragm and lungs underwent a 
chronic increase in severity during 
service beyond natural progress?  

If the answer to either of the above 
questions is yes, the examiner is 
requested to render an opinion as to 
whether it is as likely as not that the 
disability of the left hemidiaphragm 
caused or aggravates the veteran's heart 
disease and/or lung disease?  A complete 
rationale for any opinion expressed 
should be included in the report.

4.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
the benefits sought on appeal are not 
granted, the appellant should be provided 
with a supplemental statement of the 
case, and an opportunity to respond. The 
case should then be returned to the 
Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) 38 U.S.C. §§ 5109B, 7112 
(West Supp 2004).



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


